Appellant has filed a motion for rehearing in which he earnestly insists that we erred in sustaining the indictment in this case. In his motion he copies that part of the indictment wherein it is alleged that on the trial of Matilda Williams that appellant testified: "That Matilda Williams was in Emily Hodge's house from nine to eleven o'clock on the night of August 8, 1913, and never left said house during said time; whereas in truth and in fact the said Matilda Williams was, between nine and eleven o'clock p.m. on the 8th day of August, 1913, on and near the corner and intersection of East Fifth Street and Red River Street," claiming that both are affirmative allegations and neither one is a negative of the other, and if this was all that was in the indictment, his position might be tenable, but he neglects to copy another portion of the indictment wherein it is alleged "that the statement that the said Matilda Williams was inthe house of Emily Hodge from 9 to 11 o'clock on the night ofAugust 8, 1913, was false and untrue." This is a specific negative of the fact that Matilda Williams was at the house named, and then the indictment follows with the usual allegation, "and which said statement so made was deliberately and wilfully made and was deliberately and wilfully false, as he then and there well knew." The rule is that the truth of the alleged false statement must be specifically negatived, but no particular words are required to be used, but any language can be used that does negative the averment specifically.
Appellant also apparently is laboring under the impression that the testimony of D.A. Patterson that Matilda Williams was guilty of theft from his person must be corroborated; that was true when Matilda Williams was on trial for that offense, but appellant is not charged with that offense, but is charged with committing perjury on that trial, by swearing to a state of facts that would render it impossible for Matilda Williams to have been the person who committed that theft and the issue on this trial is not whether Matilda Williams was in fact guilty of that offense, but the issue is, did appellant swear falsely to material facts on that trial. He swore that Matilda Williams was at the house of Emily Hodge from nine to eleven o'clock on that night, and she did not leave that house during that time; the theft took place between nine and eleven o'clock, — in fact, the time, as fixed by Mr. Patterson, was about ten o'clock, and he swears that the theft was committed by Matilda Williams on the corner of Fifth and Red River Streets. This is one witness who swears positively to the falsity of appellant's testimony on the trial of Matilda Williams.
Messrs. Martin, Oyervides and Grizzard, all swear they saw Matilda Williams at a place other than Emily Hodge's house between the hours of nine and eleven o'clock on that night, thus showing the falsity of appellant's testimony by four witnesses. Appellant says that as the time these latter witnesses saw Matilda was not the exact time when Patterson *Page 367 
says the theft took place, that this testimony would not be material. But their testimony would show and did show that his testimony as to the hour he said appellant was at the Hodge house, was false and it was not necessary to show her exact whereabouts by them at the hour the theft took place, — only those who saw her commit the theft, if she did, could swear to her then whereabouts. Appellant overlooks the fact that perjury can be proven by circumstantial evidence as well as positive testimony. Beach v. State, 32 Tex.Crim. Rep.; Franklin v. State, 38 Tex.Crim. Rep.; Miles v. State, recently decided, and cases there cited. In this case one witness, Mr. Patterson, swears positively that Matilda Williams was not at the Hodge house at the very time the theft took place, and swears she was the thief, and if it should be that the exact time the other witnesses saw Matilda, was not at this time, yet, it was within the time fixed by appellant that he saw Matilda at the Hodge house, and would be strong circumstantial proof that he swore falsely in swearing that she was at the Hodge house the very hour the theft took place.
The motion for rehearing is overruled.
Overruled.
Davidson, Judge, absent at consultation.